Citation Nr: 1146506	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-01 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an effective date prior to June 14, 2006, for the grant of service connection for sensory neuropathy of the right lower extremity. 

2.  Entitlement to an initial disability rating in excess of 10 percent for sensory neuropathy of the right lower extremity. 

3.  Entitlement to a disability rating in excess of 20 percent for nerve damage status post removal of traumatic neuroma of the right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983. 

This matter is before the Board of Veterans' Appeals from November 2006 and March 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  On June 14, 2006, VA received the Veteran's claim for service connection for right lower extremity pain. 

2.  In a March 2007 rating decision, the RO awarded service connection for mild sensory neuropathy of the right lower extremity, and assigned the disability an initial 10 percent disability evaluation effective from June 14, 2006. 

3.  There was no service connection claim for neuropathy of the right lower extremity, either formal or informal, filed prior to June 14, 2006.

4.  From June 14, 2006 forward, right lower extremity neuropathy has been primarily manifested by pain and sensory symptoms; the evidence does not reflect that the Veteran's disability has approached a level productive of moderate or greater incomplete, or complete, paralysis of the sciatic nerve during any portion of the appeal period. 

5.  From June 14, 2006 forward, the Veteran's nerve damage status post removal of traumatic neuroma of the right foot has been primarily manifested by pain, sensory symptoms, cramping and swelling; the evidence does not reflect that for any portion of the appeal period, the Veteran's disability has been more nearly productive of severe incomplete, or complete, paralysis of the external popliteal nerve.

6.  The evidence in this case does not show a marked interference with employment or frequent periods of hospitalization due to the service-connected nerve disability of the right foot and or leg, so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 14, 2006 for the grant of service connection for sensory neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

2.  The schedular criteria for an initial 10 percent disability rating for sensory neuropathy of the right lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011). 

3.  The schedular criteria for a disability rating in excess of 20 percent for nerve damage status post removal of traumatic neuroma of the right foot, have not been met for any portion of the appeal period extending from June 14, 2006, forward.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.118, 4.124a, Diagnostic Codes 7801-7806, 8521 (2011). 

4.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403  (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112  (2004). 

The effective date issue on appeal arises from a March 2007 rating decision which established service connection for sensory neuropathy of the right lower extremity.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490- 91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128  (2008). 

Moreover, in Manning v. Principi, 16 Vet. App. 534  (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. Such is the case as to the earlier effective date issue currently on appeal; i.e. application of pertinent provisions of the law and regulations will determine the outcome.  Specifically, the Court has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law, as is the disposition in this case.  See Nelson v. Principi, 18 Vet. App. 407, 410  (2004).  The Board notes that nevertheless, a duty to assist letter addressing the earlier effective date claim was issued in June 2007.

With respect to the initial rating claim on appeal, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in June 2006 (addressing the elements of service connection prior to the grant of service connection for a right leg neurological condition).  As this is also an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

To the extent that the claim on appeal also includes an increased rating claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This notice was provided to the Veteran in a June 2007 letter.  

Subsequently, all three claims on appeal were adjudicated in a statement of the case (SOC) issued in December 2007 and in a supplemental SOC issued in November 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.   

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.  In addition, VA examinations were conducted in 2007 and 2009 and neither the Veteran nor his representative has suggested that either VA examination or any opinion provided therein was in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background

As the factual background and procedural history of both the effective date and increased rating claims on appeal is closely related, it will be comprehensively presented in this section.

By rating action of October 1983, the RO awarded service connection for right foot  neuroma, and assigned the disability a 10 percent evaluation effective from July 1983.  Through a March 1991 rating decision, the RO increased the evaluation to 20 percent effective from August 1989.

On June 14, 2006, the Veteran filed an increased rating claim for the right foot neuroma and an additional claim for right leg lower extremity pain.  The Veteran failed to report for VA examinations scheduled for July and September 2006.  By rating action of November 2006, the RO denied an evaluation in excess of 20 percent for nerve damage status post removal of traumatic neuroma, right foot.  

In a statement dated in January 2007, the Veteran indicated that he had missed the VA examinations because he was undergoing and recovering from a couple of surgeries.  He reported that he had called the VA hospital to notify them of this fact.  The Veteran indicated that his foot condition (which was manifested by turning of the toes) required specialized footwear, which he could not afford.  He reported having symptoms of right foot numbness, pain, tingling and toe cramping.  He mentioned that he used a cane all of the time. 

A VA examination was conducted in February 2007.  A history of two right foot surgeries in 1983 was noted, with both pain and loss of feeling in the right foot occurring after the second surgery.  The examiner recorded that the Veteran also had a 4 year history of diabetes and a several year history of chronic back pain.  It was noted that the pain in the foot had decreased because back pain had caused leg numbness.  A history of back surgery in 2006, with subsequent weakness and pain in the right foot was reported.  The Veteran also mentioned that in 2000, he noticed his right big toe shifting onto his second toe.  He reported that symptoms of the right foot included constant right foot pain, cramping, swelling, and occasional right lower extremity pain from the foot to below the knee when putting on his shoe and standing.  The report reflected that the Veteran could not stand for more than 10 minutes even when using cane, and could not walk more than 25 feet in slippers.  It was noted that the Veteran was not employed.

Physical examination revealed that the Veteran walked with a limp using a cane and was mildly obese.  Reflexes in the right knee and ankle were 2+ with pulses of 2+.  There was mild edema of the right foot and ankle.  There was a 10 degree lateral deviation from the DIP joint to the tip of the toe.  Strength in the right toes and foot was 4/5.  Range of motion testing of the ankle revealed dorsiflexion to 20 degrees and plant flexion to 40 degrees, without pain and with no further limitation of pain or function on repetitive use or cause by pain, fatigue, weakness, or lack of endurance.  There was no sensation to the medial aspect of the right foot and decreased sensation to the anterior surface and lower portion of the right foot, with hypersensitivity to the lateral right foot.  A linear healed surgical incision between the first and second right toes measuring 5 cm x 1/8 cm was noted, as was a 4 cm x 1/8 cm linear healed surgical incision on the dorsal surface of the foot.  Impressions of: neuromas of the right foot which were as likely as not causing lower extremity pain; and mild sensory neuropathy of the right lower extremity, were made.  X-ray films revealed a normal tibia/fibula.  The examiner observed that there appeared to be a mild sensory motor peripheral neuropathy of the axonal degeneration evidenced on testing.  It was further pointed out that these findings could also be explained by the Veteran's massive size and edema in the posterior tibial motor nerve.

In a statement provided in March 2007, the Veteran provided additional information post-examination.  He stated that he forget to tell the examiner that he had problems driving due to pain and cramping of the right foot.  He also complained of toe cramping overnight, causing him to wake.  He mentioned that he had to use a quad-cane all the time.  

In a March 2007 rating action, the RO granted service connection for mild sensory motor neuropathy of the right lower extremity, for which a 10 percent evaluation was assigned effective from June 14, 2006.  In that decision, a 20 percent evaluation for nerve damage status post removal of traumatic neuroma, right foot, was continued.  

In another statement received from the Veteran in May 2007, he expressed disagreement with the June 2006 effective date assigned for the neurological condition of the right lower extremity.  He explained the difficulties he had at work due to his disabilities and indicated that he stopped working in April 2001 and had not worked since, due to right foot and lower extremity symptoms.

Records from the Social Security Administration (SSA) received in October 2007 did not contain recent and pertinent information relating to the Veteran's right foot and leg disabilities.  The records reveal that the Veteran sought continued eligibility for SSA disability benefits due to multiple medical conditions including: bipolar disorder, anxiety disorder, degenerative spine, gallbladder removal, stomach surgery, diabetes, carpal tunnel syndrome, weight increase, depression, bladder problems, high blood pressure, fibromyalgia and pain in the legs and feet.  He reported to SSA that he was unable to drive due to being on multiple medications and using a morphine pump for his spine condition.  He also reported having decreased eyesight due to diabetes.  

VA records include a May 2008 podiatry consultation note.  The Veteran reported that he had a lot of trouble with the right foot, with a history of multiple nerve surgeries that had reportedly left his right great and second toes numb.  It was also noted that he had additional (non service-connected) health issues including lower back disk disease, diabetes and circulations issues.  Examination revealed that pedal pulses were palpable and sensation was intact on the lateral half of the right foot, but not of the medial right foot.  The assessments included neuropathy and right foot nerve damage.  

A VA examination was conducted in September 2009.  The Veteran complained of constant right foot pain, described as an electrical shock going through the foot.  A history of surgery for neuroma was noted, with loss of feeling on the inner side of the foot as well as pain.  The report also mentioned that the Veteran had a history of diabetes and chronic back pain.  The Veteran stated that since 2000, he had noticed the right great toe shifting over the second toe.  He reported constant pain in the right foot, and pain radiating from the foot to below the knee when putting on his shoes.  Symptoms of right foot swelling, tingling and numbness were also mentioned.  The report stated that the Veteran last worked full time in March 2001, as an accountant, but was unable to work because transportation by subway, as well as standing and waiting, caused pain, required medication and led to sleepiness and decreased concentration.  

Physical examination revealed that the Veteran was in a wheelchair and was able to ambulate with the assistance of a cane, with a limp.  Examination of the lower extremities was 5/5.  There was no evidence of muscle atrophy.  Right foot pedal pulses were 2+; some mild edema of the right foot was shown.  There was no sensation to the medial aspect of the right foot and decreased sensation on the anterior surface.  Hypersensitivity of the lateral aspect was noted.  There was normal sensation to the lower extremity, medial and lateral aspects, and decreased sensation to the anterior lower extremity.  Range of motion testing of the right foot revealed dorsiflexion to 20 degrees, plantar flexion to 45 degrees, with mild pain, but additional limitation of motion or function due to pain, fatigue, weakness, or lack of endurance on repetitive testing.  Two scars on the foot measuring 4 cm and 7 cm were noted.  It was further reported that the scars were flat, smooth, superficial, stable and non-tender.  The scars were similarly not: elevated, depressed, or inflamed.  Color was normal and they were not productive of functional limitation.  X-ray films of the right foot were normal.  The diagnoses included status post surgical resection of neuroma of the right foot with mild sensorimotor neuropathy of the right lower extremity, not causing any abnormalities in balance or propulsion.  The examiner further concluded that the Veteran's foot disability did not prohibit sedentary employment.  

Analysis

	Effective Date

The Veteran maintains that an effective date prior to June 14, 2006 is warranted for the original grant of service connection for mild sensory neuropathy of the right lower extremity.  He has provided no specific argument relating to this claim, except to explain that he stopped working in April 2001 and has not worked since, due to right foot and lower extremity symptoms.  It appears that the Veteran believes that 2001 would therefore be the appropriate effective date.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or the release, if application therefore is received within one year from such date of discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining "disability compensation" as basic entitlement for a Veteran who is disabled as a result of a disease or injury incurred or aggravated in the line of duty in active service).  Moreover, the implementing regulation provides that the effective date for an award of direct service connection will be the day following separation from service or the date entitlement arose if the claim is received within one year after service separation; otherwise the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

A report of an examination or hospitalization which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by the VA will be accepted as informal claim for increased benefits for an informal claim to reopen.  Furthermore, these provisions apply only when such reports relate to examinations or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; i.e. the provisions do not apply to original service connection claims.  38 C.F.R. § 3.157(b)(1). 

There is no basis for the assignment of an effective date prior to June 14, 2006, for the grant of service connection for sensory neuropathy of the right lower extremity.  Essentially, there was no service connection claim for that condition filed prior to that time. 

The U.S. Court of Appeals for Veterans Claims (Court) has made it plain that the date of the filing of a claim is generally controlling in determinations as to effective dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet .App. 391 (1997); Wright v. Gober, 10 Vet. App. 343  (1997).  In this case, the Veteran has not identified and the Board has not located, any document which meets the requirements for either a formal or informal claim seeking service connection for sensory neuropathy of the right lower extremity, received prior to June 14, 2006.  As such, in no event is an effective date of any time prior to that date warranted in this case, as no claim pertaining to the right lower extremity was received prior to June 14, 2006. 

The implementing regulation specifies that the effective date of an evaluation and an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  Accordingly, the earliest assignable effective date for the grant of service connection for sensory neuropathy of the right lower extremity is June 14, 2006, the date of receipt of the claim and there is no basis for the assignment of an effective date prior to this time.  Thus, the appeal with respect to this issue is denied.

	Increased ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55  (1994).  However, in this case, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119  (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505  (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A.  Initial Rating in Excess of 10 Percent for Sensory Neuropathy of the Right Lower Extremity

The Veteran's claim for a higher evaluation for sensory neuropathy of the right lower extremity was placed in appellate status by his disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings, as will be further explained herein.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The appeal period applicable to this claim extends from June 14, 2006, when service connection was established and an initial 10 percent evaluation assigned for mild sensory neuropathy of the right lower extremity.

The Veteran's right leg sensory neuropathy is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520, used for rating paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and moderately severe incomplete paralysis is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, characterized by foot dangling and dropping, no active movement possible below the muscles of the knee, flexion of the knee weakened or (very rarely) lost, warrants a maximum 80 percent rating.  

The term "incomplete paralysis" with nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis described above, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note under "Diseases of the Peripheral Nerves". 38 C.F.R. § 4.124(a). 

At the outset, the Board notes that the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11  (1996).  Inasmuch as Diagnostic Code 8520 is not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, do not apply.  

Essentially, the evidence dated during the entirety of the appeal period reflects that the nerve disability affecting the right lower extremity is best characterized by mild incomplete paralysis, warranting a continuation of the currently assigned 10 percent evaluation. 

In order to receive an increased evaluation, the Veteran's nerve disability affecting the right lower extremity must be productive of moderate incomplete paralysis.  In this case, evidence indicates that the Veteran's neurological symptoms are not constant and occur primarily when the Veteran puts his shoes on.  In such instances, he has complained of pain radiating from the foot to just below the knee.  When evaluated by VA in both 2007 and 2009, the degree of neurological symptomatology affecting the left lower extremity was assessed by the examiner as mild.  

Consideration of all of the relevant medical evidence of record, the Board finds the medical evidence does not support the finding that the Veteran's nerve disability of the right lower extremity more closely approximates a picture of moderate, incomplete paralysis.  The Board notes that upon examinations of 2007 and 2009 motor strength was mildly to unimpaired assessed as 4/5 and 5/5 respectively.  There were indications of decreased sensation to the anterior lower extremity.  There was no evidence of muscle atrophy.  Overall, the Veteran's service-connected right leg nerve disability is essentially wholly sensory, with no indication in the medical evidence of record that this paralysis is even moderate in nature. 

The Board has considered the Veteran's lay assertions to the effect that his nerve disability of the right leg is of such severity as to warrant an evaluation in excess of 10 percent.  While the Veteran is generally considered competent to report symptoms, a lay person such as the Veteran is not competent to offer an opinion on complex medical questions, such determining the clinical severity of his service-connected neurological disorder.  As explained above, for VA rating purposes the severity of a nerve disability is based on application of specific schedular criteria.  The Veteran does not maintain, nor does the evidence show that he has the ability or specialized knowledge with which to make clinical findings and assessments himself.  Essentially, in this case, it is beyond the Veteran's competence to determine and assess the severity of his neurological disability of the right leg, himself.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, here the clinical evidence contains competent medical assessments of mild neurological impairment of the right leg, made by VA examiners in 2007 and 2009.  As such, the clinical evidence relating to the symptoms and severity associated with the right leg neurological condition are considered to be the most reliable and probative evidence in this case. 

The Board has reviewed the remaining diagnostic codes relating to nerve conditions but finds Diagnostic Code 8520 is the most appropriate diagnostic code to apply in this case with regard to the Veteran's service-connected neurological condition.  See 38 C.F.R. § 4.124a (2011).

Accordingly, the criteria for an initial evaluation in excess of 10 percent for sensory neuropathy of the right lower extremity have not met for any portion of the appeal period.  See 38 C.F.R. § 4.124a, DC 8520, Fenderson, supra; Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56  (1990); See 38 U.S.C.A. § 5107(b) (West 2002). 

B. Rating in Excess of 20 Percent for Nerve Damage Status Post Removal of Traumatic Neuroma of the Right Foot 

The Veteran maintains that an evaluation in excess of 20 percent is warranted for nerve damage status post removal of traumatic neuroma of the right foot.  The appeal period applicable to this claim extends from June 14, 2006, when the Veteran filed an increased rating claim for this condition.

The Veteran's right foot condition is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8621, used for rating paralysis of the external popliteal nerve, neuritis.  Under this diagnostic code, mild incomplete paralysis warrants a 10 percent disability rating.  Moderate incomplete paralysis warrants a 20 percent disability rating, and severe incomplete paralysis warrants a 30 percent disability rating.  Complete paralysis; foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes; warrants a 40 percent disability rating.  See Diagnostic Code 8621.

The term "incomplete paralysis" with nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis described above, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note under "Diseases of the Peripheral Nerves".  38 C.F.R. § 4.124(a). 

At the outset, the Board notes that the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11  (1996).  Inasmuch as Diagnostic Code 8621 is not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, do not apply.  

Essentially, the evidence dated during the entirety of the appeal period reflects that the nerve condition of the right foot, is best characterized by moderate incomplete paralysis, warranting a continuation of the currently assigned 20 percent evaluation. 

In order to receive an increased evaluation, the Veteran's nerve disability affecting the right foot must be productive of severe incomplete paralysis.  In this case, evidence indicates that the Veteran's foot symptoms include constant pain, cramping, some swelling and decreased sensation.  Consideration of all of the relevant medical evidence of record, the Board finds the medical evidence does not support the finding that the Veteran's nerve disability of the right foot most closely approximates a picture of severe, incomplete paralysis.  

The Board notes that upon examinations of 2007 and 2009 motor strength was mildly to unimpaired, assessed as 4/5 and 5/5 respectively.  There were indications of decreased sensation in some, but not all areas of the right foot.  There was no evidence of muscle atrophy.  Significantly, range of motion testing of the ankle was full (dorsiflexion to 20 degrees, plantar flexion to 45 degrees) upon VA examination of 2009, without pain and with no further limitation of pain or function on repetitive use or cause by pain, fatigue, weakness, or lack of endurance.  The 2009 VA examination report further reflects that the foot disability was not productive of any abnormalities in balance or propulsion.  Overall, while the Veteran's service-connected right foot disability is not wholly sensory; given the level of functionality and movement, neither does the medical evidence of record establish incomplete paralysis that is severe in nature. 

The Board has considered the Veteran's lay assertions to the effect that his nerve disability of the right foot is of such severity as to warrant an evaluation in excess of 20 percent.  While the Veteran is generally considered competent to report symptoms, a lay person such as the Veteran is not competent to offer an opinion on complex medical questions, such determining the clinical severity of his service-connected neurological disorder.  As explained above, for VA rating purposes the severity of a nerve disability is based on application of specific schedular criteria.  The Veteran does not maintain, nor does the evidence show that he has the ability or specialized knowledge with which to make clinical findings and assessments himself.  Essentially, in this case, it is beyond the Veteran's competence to determine and assess the severity of his neurological disability of the right leg, himself.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this case, the clinical evidence is considered the most accurate, credible and probative information on file.  

The Board has reviewed the remaining diagnostic codes relating to nerve conditions but finds Diagnostic Code 8621 is the most appropriate diagnostic code to apply in this case with regard to the Veteran's service-connected neurological condition of the right foot.  See 38 C.F.R. § 4.124a (2011).  As a related matter, the Board observes that VA examination reports of 2007 and 2009 make reference to scars in the area of the right foot presumably associated with the service-connected right foot disorder.  However, the scars are not shown to have the size or symptomatology (to include the absence of pain and tenderness), to warrant the assignment of a separate compensable rating) under the provisions of 38 C.F.R. § 4.118 diagnostic codes 7801 - 7806.  

Accordingly, the criteria for an evaluation in excess of 20 percent for nerve damage status post removal of traumatic neuroma of the right foot have not met for any portion of the appeal period.  See 38 C.F.R. § 4.124a, DC 8621, Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56  (1990); See 38 U.S.C.A. § 5107(b) (West 2002). 

      
Extraschedular Evaluation and TDIU

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, it is not disputed that the Veteran is limited as a result of the neurological symptomatology affecting the right foot and leg.  However, the medical evidence fails to show anything unique or unusual about his disability that would render the schedular criteria inadequate.  The Veteran's primary symptoms include pain and some sensory deficit, which are specifically accounted for in the rating criteria.  As such, it cannot be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted.  In short, the evidence does not support the proposition that the Veteran's service-connected right foot and leg nerve disabilities, present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2011).

The Court of Appeals for Veterans Claims (CAVC) has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447  (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the Veteran raised a TDIU claim which was denied in an April 2008 rating action, which was not pursued on appeal.  The RO denied the TDIU claim, explaining that the Veteran's employability was impacted by numerous disabilities including non-service connected psychiatric and spine conditions, as well as diabetes with decreased eyesight.  The evidence on file fails to implicate the Veteran's right foot and leg conditions as primary or even majority factors as relate to the Veteran's unemployability.  Accordingly, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has been rendered unemployable due to his service-connected disorders.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.



ORDER

Entitlement to an effective date prior to June 14, 2006, for the grant of service connection for sensory neuropathy of the right lower extremity, is denied.

An initial disability in excess of 10 percent for sensory neuropathy of the right lower extremity, is denied.

A disability rating in excess of 20 percent for nerve damage status post removal of traumatic neuroma of the right foot, is denied for any portion of the appeal period.



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


